ON REHEARING

                                   UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 15-2576


EVELYN JOSSELY GOMEZ VILLATORO; CHRISTER JASUAT GOMEZ
VILLATORO,

                    Petitioners,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



       On Petition for Review of an Order of the Board of Immigration Appeals.


Argued: December 6, 2016                                       Decided: April 20, 2017


Before KING, SHEDD, and FLOYD, Circuit Judges.


Petition for review granted in part and denied in part; remanded for further proceedings
by unpublished opinion. Judge Floyd wrote the majority opinion, in which Judge King
joined. Judge Shedd wrote a separate opinion concurring in part and dissenting in part.


ARGUED: Jasper Jimmy Nzedu, JASPER ATTORNEYS & ASSOCIATES, PLLC,
Alexandria, Virginia, for Petitioners. Julia Tyler, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent. ON BRIEF: Benjamin C. Mizer,
Principal Deputy Assistant Attorney General, Russell J.E. Verby, Senior Litigation
Counsel, Monica Antoun, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.




                                            2
FLOYD, Circuit Judge:

       Petitioners Evelyn Gomez-Villatoro (“Gomez”) and her minor son, C. J. Gomez-

Villatoro, citizens and natives of Honduras, had their asylum petitions rejected by both an

Immigration Judge (IJ) and the Board of Immigration Appeals (BIA). Because the BIA’s

decision represents a misapplication of our precedent, we reverse, and remand for further

proceedings.


                                            I.

                                            A.

       Gomez and her minor son, citizens and natives of Honduras, entered the United

States on or about September 25, 2012, when Gomez was nineteen years old and her son

was three months old. They entered on B-2 tourist visas that required them to depart the

United States on or before December 25, 2012. However, both overstayed their visas.

On or about January 7, 2013, Gomez filed an application for asylum, including her minor

son as a derivative applicant. 1 In addition to seeking asylum, Gomez sought removal of

withholding, as well as protection under the Convention Against Torture (CAT). 2 Gomez


       1
        As Gomez’s son’s applications are all derivative of her own claims, the
remainder of this memorandum will refer only to Gomez.
       2
         United Nations Convention Against Torture and Other Cruel, Inhuman, or
Degrading Treatment or Punishment, opened for signature Dec. 10, 1984, 1465 U.N.T.S.
85 (entered into force in United States Nov. 20, 1994); see also 136 Cong. Rec. S17,486,
17,491–92 (daily ed. Oct. 27, 1990) (Senate understandings on ratification); Foreign
Affairs Reform and Restructuring Act of 1998, Pub. L. No. 105-277 § 2242, 112 Stat.
2681, 2822–23 (implementing legislation); 8 C.F.R. § 1208.18 (implementing
regulations).


                                            3
appeared to base her claims on her father’s and her brother’s religious activities, and on

her membership in her family. During the pendency of her application, Gomez gave birth

to a second child in the United States, who is a citizen by birth.

       After initial procedural issues, Gomez eventually appeared for a hearing on

August 19, 2014, before IJ David W. Crossland in Baltimore, Maryland. The IJ denied

her application in full. Gomez then appealed to the BIA which dismissed the appeal in a

single-judge written order and opinion on December 3, 2015, affirming the IJ’s decision.

Gomez now petitions this Court for relief, and we exercise jurisdiction pursuant to

Section 242 of the Immigration and Nationality Act (INA), 8 U.S.C. § 1252.


                                             B.

       In Honduras, Gomez was part of a fairly well-off family. The family owned a

working farm that employed six to eight people and had approximately 200 head of cattle

in addition to several chickens and hogs.         Gomez and her family were also active

members of the Evangelical Church in their community, located in Sonaguera within the

Department of Colón. According to Gomez, her father led the men’s fellowship group,

where he would preach that it was against their Christian faith to pay money to gangs and

also warned the men not to support the gangs. Gomez further alleged that beginning in

2010, when she was seventeen, she and her family began receiving threats from members

of MS-13, a prominent gang in Honduras. Gomez alleged and testified that it was

because of these religion-based threats made against her family, and the ensuing deaths of

her father and brother, that she feared return to Honduras.


                                              4
        At her hearing, Gomez explained to the IJ that her father received threatening texts

from the gangs demanding that he stop preaching, which her father showed to her

brother, and which her brother then told her about. Gomez’s father was subsequently

killed on July 5, 2011—when Gomez was seventeen years old—allegedly by members of

MS-13. In April 2012, after her father’s death, Gomez came to the United States on a

tourist visa, and then returned to Honduras. When asked why she did not file for asylum

at that point, she told the IJ that she “thought that after that, things were going to be

calmer,” and that she “didn’t think they were going to continue receiving threats.” A.R.

96. 3

        Gomez also testified at her hearing that her brother began preaching against the

gangs once her father was killed, and that soon after her brother also received threatening

text messages about preaching. These texts messages were not seen by Gomez either, but

instead shown to the brother’s friend, who told Gomez’s mother, who ultimately told

Gomez. Gomez’s brother was then killed on June 18, 2012, also allegedly by members

of MS-13. Following the death of Gomez’s brother, Gomez’s mother entered the United

States alone. Gomez’s mother filed an asylum request at that time. Gomez then entered

the country, as mentioned above, on or about September 25, 2012.

        Gomez testified to the IJ that she feared persecution by members of the MS-13

gang because of her father and brother, and that “what [the gang members] wanted to do


        3
         Citations to the “A.R.” refer to the Administrative Record of the proceedings
below filed by the parties in this appeal.


                                             5
was punish him and all of us because of the—of his preachings.” A.R. 102. The IJ then

further asked, “So why would they kill you now?” to which Gomez replied, “Because if

we go back there, they are angry because of what my father used to preach about, and if

we go back there, they’re going to kill us all as well.” Id. Gomez also related to the IJ

that members of MS-13 once stopped her when leaving school after her father had been

killed and told her that “the next one dying, it was going to be [her].” A.R. 97–98. She

also told the IJ that once her father and brother were deceased, her mother received the

same threatening text messages her father and brother used to receive. She testified that

the messages only stopped when her mother changed phone numbers.

      Gomez told the IJ that she was not aware of anyone else in her community of

approximately 6,000 people being threatened by the gangs, nor was she aware of anyone

specifically in her church of between 40 and 50 people being threatened by the gangs.

The IJ took issue with this assertion. He asked Gomez to explain why her father and

brother would be preaching to the members of the church about a problem with gangs

such that they brought significant trouble upon themselves if there was never an issue

with gangs in the first place, to which Gomez replied that she was young at the time and

was simply unaware.

      The IJ then asked Gomez specifically, “W[ere] your father and family targeted for

money because of your, your—the standard of living you enjoyed and what may have

been a fairly high standard of living and success?” to which Gomez replied, “No, it, it

was because of what my father was preaching about.” A.R. 114.



                                           6
       Despite being prepared to testify at the hearing, Gomez’s mother did not testify

because she had her asylum hearing the following week before the same IJ. However,

she did submit a written affidavit on behalf of Gomez. Gomez also submitted her own

sworn affidavit into the record, in addition to her own live testimony before the IJ. In

their affidavits, Gomez and her mother both stated that the family received threats that

they would all be killed if Gomez’s father did not pay the gangs, and that the threats were

motivated by religious preaching. A.R. 154 ¶¶ 9–10, 162 ¶¶ 10–11. They also both

stated that the gangs called and sent messages at odd times “stating that they knew

exactly where [the family members] were,” and that they would see the gangs soon if

they refused to pay. A.R. 154 ¶ 13, 162 ¶ 14. Gomez’s mother also stated that the threats

from the gangs were that she and her children “would follow the path of [her] husband if

[they] did not pay the money [the gangs] had demanded.” A.R. 162 ¶ 16.

       The record also contained affidavits from the head of Gomez’s evangelical church,

as well as friends and family from Honduras. The pastor stated that Gomez’s mother was

forced to leave the country, but did not offer that Gomez’s father and brother were killed

due to their pastoral activities. See A.R. 207. Similarly, neighbors referred only to the

refusal to pay a “war tax,” and never mentioned religious activities. See A.R. 213, 219,

225, 230, 236. Some neighbors did, however, note that Gomez continued to be targeted

by the gangs due to her family ties. See A.R. 225, 230, 236. Finally, Gomez’s aunt—her

father’s sister—stated that Gomez’s father and brother were killed because the gangs

desired to “take their properties.” A.R. 242.



                                                7
       Based on the record and testimony, the IJ found Gomez’s testimony regarding

preaching not credible, and rejected her religion-based asylum claim. The IJ explained in

his holding that he “simply d[id] not find it plausible” that Gomez’s father and brother

would preach about resisting extortion efforts in light of Gomez’s testimony that she was

unaware of any extortion efforts targeting anyone else in the church. A.R. 53–54. The IJ

explained further in his holding:

       [I]ndeed, the minister of the organization, which . . . presumably would
       have . . . allowed the head of the men’s group . . . to preach. He has had no
       problem, according to [Gomez], nor has the church had a problem. Indeed,
       according to [Gomez], [she] is unaware of any efforts by the gang to recruit
       people from her high school. She is unaware of the gang activities of
       extorting persons in the community; and therefore, the Court does not find
       [Gomez]’s testimony credible for lack of plausibility that the death of the
       father and the death of the brother were related to their allegedly preaching.
       The Court, however, does note that unlike the vast majority of the people
       living in Honduras, this family seems to be [a] rather wealthy family . . .
       [thus] any extortion efforts were because of [the family’s] perceived wealth
       [and] ability to pay money, not because of any religious activities.
       Therefore, the Court does not find that the respondent’s father and brother
       were killed on account of any alleged volunteer preaching they did. It is
       not plausible that nobody else in the church would have been targeted,
       especially the minister would not have been targeted.

A.R. 54.

       Turning to the social group asylum claim, the IJ did make a finding that Gomez “is

a member of a particular social group, that is a member of a particular family.” A.R. 53.

However, the IJ found that “the threat for money was a clear criminal extortion because

of the economic standing of [Gomez]’s family in the community and not because of any

religious activities, and the Court does not find that the action of the gang members in




                                             8
extorting money from family members would create a nexus, resulting in a grant of

asylum to [Gomez].” A.R. 54.

      Finding that Gomez failed to make out her asylum claim, the IJ reasoned she

would not be able to meet the higher burden of demonstrating withholding of removal,

and denied that claim. A.R. 55. The IJ then denied relief under CAT, finding “there is

no showing that the government of Honduras would cause [Gomez] any harm, nor is

there any showing that the government of Honduras could not or would not provide

protection to [Gomez] were she to return to Honduras.” Id.

      On appeal to the BIA, the BIA declined to disturb the IJ’s credibility and factual

findings with respect to the motivation for threatening and killing Gomez’s father and

brother. The BIA concluded that the IJ’s finding that extortion was the motivation was

“not clearly erroneous as it is supported by [Gomez]’s own testimony.” A.R. 4. The BIA

also found the IJ’s finding about motivation supported by substantial evidence in the

record, including the failure of any affidavit submitted by Gomez—other than her own

and her mother’s—to indicate religion or preaching as a basis for her family being

targeted, and referring only to criminal extortion as a basis for targeting, and her father

and brother being killed for failure to pay extortion money.        A.R. 4–5.    The BIA

additionally upheld the IJ’s ruling with respect to the social group asylum claim, again

concluding that no asylum was warranted because Gomez “did not demonstrate [that] her

religion or familial connection were central reasons for the extortion demands and death

threat.” A.R. 5–6.



                                            9
       In support of both of these determinations, the BIA cited our opinion in Cordova

v. Holder, 759 F.3d 332 (4th Cir. 2014), for the proposition that “threats prompted by

greed and a desire to extort money are not on account of the alien’s membership in a

family or any particular social group,” and that “extortion demands, without substantial

evidence of a familial motivation, do not establish nexus to a protected category.”

A.R. 5–6. Finally, the BIA agreed with the IJ’s findings with respect to the CAT claim.

A.R. 6.


                                            II.

       We have previously elucidated the standard for reviewing a decision of the BIA

that dismisses an appeal from an IJ by written opinion:

       When, as here, the BIA adopts and affirms the IJ’s decision and
       supplements it with its own opinion, we review both decisions. Ai Hua
       Chen v. Holder, 742 F.3d 171, 177 (4th Cir. 2014). We review factual
       findings for substantial evidence, treating them as conclusive “unless any
       reasonable adjudicator would be compelled to conclude to the contrary.”
       Id. at 178 (quoting 8 U.S.C. § 1252(b)(4)(B)). We review legal conclusions
       de novo. Crespin-Valladares v. Holder, 632 F.3d 117, 124 (4th Cir. 2011).
       We must uphold the BIA’s decision unless it is “manifestly contrary to law
       and an abuse of discretion.” Tassi v. Holder, 660 F.3d 710, 719 (4th Cir.
       2011). The BIA abuses its discretion if it fails “to offer a reasoned
       explanation for its decision, or if it distort[s] or disregard[s] important
       aspects of the applicant’s claim.” Id. We may not affirm the BIA’s
       decision on any conceivable basis, but rather only if “the grounds upon
       which the agency acted . . . were those upon which its action can be
       sustained.” Nken v. Holder, 585 F.3d 818, 822 (4th Cir. 2009) (quoting
       SEC v. Chenery Corp., 318 U.S. 80, 94 (1943)).

Cordova,759 F.3d at 337 (alterations in original).




                                            10
       Additionally, to the extent the BIA opinion inteprets the INA, has been issued by a

single member, and is non-precedential, it “is not entitled to Chevron[ 4] deference; only

Skidmore[ 5] deference applies.” Id. at 337 n.3 (citing Martinez v. Holder, 740 F.3d 902,

909–10 (4th Cir. 2014)). The extent of our deference to the BIA “depends upon the

thoroughness evident in the BIA’s consideration, the validity of its reasoning, its

consistency with earlier and later pronouncements, and all those factors which give it the

power to persuade.” Id. (internal quotations and alterations omitted).


                                             III.

       Gomez argues that the IJ and the BIA incorrectly determined that (1) she was not

credible with respect to the religious motivation she alleged was behind the gangs

threatening and killing her father and brother; and (2) she was not subject to persecution

due to her membership in a particular social group consisting of her immediate family. In

addition to arguing the propriety of the decision, the government also submits that Gomez

has procedurally defaulted on her social group claim of error. For the reasons explained

herein, we hold that Gomez’s social group claim of error is successful, and we will waive

the procedural default, finding that a miscarriage of justice would otherwise occur.




       4
           Chevron, U.S.A. v. Natural Res. Def. Council, Inc., 467 U.S. 837 (1984).
       5
           Skidmore v. Swift & Co., 323 U.S. 134 (1944).


                                              11
                                             A.

       An asylum applicant must demonstrate that he or she was persecuted or has “a

well-founded fear of persecution on account of race, religion, nationality, membership in

a particular social group, or political opinion.” 8 U.S.C. §§ 1101(a)(42)(A), 1158(b)(1).

In order to establish eligibility for withholding of removal, an applicant must show that

“the alien’s life or freedom would be threatened in [the alien’s home country] because of

the alien’s race, religion, nationality, membership in a particular social group, or political

opinion.” Id. § 1231(b)(3)(A); see also 8 C.F.R. § 1208.16(b). “An applicant ‘who has

failed to establish the less stringent well-founded fear standard of proof required for

asylum relief is necessarily also unable to establish an entitlement to withholding of

removal.’” Marynenka v. Holder, 592 F.3d 594, 600 (4th Cir. 2010) (quoting Anim v.

Mukasey, 535 F.3d 243, 253 (4th Cir. 2008)).

       Under both standards, “the applicant must establish that race, religion, nationality,

membership in a particular social group, or political opinion was or will be at least one

central reason for persecuting the applicant.” 8 U.S.C. § 1158(b)(1)(B)(i) (emphasis

added); see also Crespin-Valladares, 632 F.3d at 127; In re C-T-L-, 25 I. & N. Dec. 341,

348 (B.I.A. 2010).


                                             B.

       Despite being the primary focus of Gomez’s petition, there is no meritorious claim

based on the fear of religious persecution. Gomez makes no claim that she herself will be

persecuted because of her religion; rather, she claims that because of her father’s and her


                                             12
brother’s religious activities, she will be persecuted. She argues that this provides the

basis for a successful claim for asylum and withholding of removal, but we disagree.

       As we have held, the issue of “the gang members’ motivations [is] a classic factual

question” governed by the substantial evidence standard. Crespin-Valladares, 632 F.3d

at 127–28 (citations omitted). Similarly, an “adverse credibility finding is also subject to

the substantial evidence standard.” Munyakazi v. Lynch, 829 F.3d 291, 298 (4th Cir.

2016). The IJ made a credibility determination, and found that Gomez’s testimony was

not credible based on the record before him. The IJ based this credibility determination

on the implausibility of Gomez’s testimony that her father and brother were threatened

because of their religious activities, and not because of the family’s relative wealth and

status among the church and the community in general. The IJ found the testimony

implausible because Gomez was unable to identify anyone else targeted because of

religious beliefs, including the pastor, and because the affidavits submitted by friends and

family all indicated a failure to pay extortion money and a desire to obtain the Gomez

family properties as the basis for MS-13 threatening and ultimately killing Gomez’s

father and brother.

       Gomez argues that the IJ failed to credit her youth as a basis for being unaware of

the situation of people in her church and community, but this argument misses the point.

The overwhelming weight of the evidence in the record supports the IJ’s determination as

affirmed by the BIA. It was not a clearly erroneous determination, as not a single person

aside from Gomez or her mother submitted testimony that Gomez’s father and brother

were persecuted because of their religious activities.        This conclusion is further

                                            13
supported, as recognized by the IJ and the BIA, by the fact that the head pastor of the

church—who was the pastor during all times relevant to Gomez’s claims and as far as the

record reveals is still the pastor—makes no mention of Gomez’s father or brother even

conducting pastoral activities in the affidavit he submitted. As the BIA explained:

       Most notable are the statements from family and friends in Honduras,
       including the pastor of [Gomez]’s church, that consistently indicate
       [Gomez] and her family were targeted by the street gang due to criminal
       extortion, and her father and brother were killed due to their refusal to pay
       extortion. None of these statements, including the pastor’s, corroborate that
       [Gomez]’s father or brother led a men’s group at their church and publicly
       preached against the gang activity or paying extortion.

A.R. 5 (citations omitted). The credibility determinations of both the IJ and the BIA are

supported by substantial evidence, and we affirm. In light of the adverse credibility

finding on this issue, Gomez cannot make out a claim of a well-founded fear based on

religious persecution, and we deny her petition as to this issue.


                                             C.

                                             1.

       Before reaching the merits of the second issue in Gomez’s petition, we must first

address a procedural issue. The government in its opposition brief asserts that Gomez’s

opening brief only dealt with the religious aspects of her asylum claim, and although she

referred to her family, never specifically argued that the BIA erred in rejecting her social

group asylum claim. As a result, the government submits that “to the extent Gomez did

not argue persecution on account of her membership in a particular social group

consisting of her immediate family, Gomez waived this argument.” Resp.’s Br. at 19–20.


                                             14
Gomez replied that her petition did argue a fear of persecution due to membership in a

particular social group consisting of her immediate family, but if she did not do so

sufficiently, she requests we review the argument to avoid a miscarriage of justice.

Pet’r’s Reply Br. at 11–12.

      Rule 28 of the Federal Rules of Appellate Procedure and this Court’s own

precedent establish a general rule that “contentions not raised in the argument section of

the opening brief are abandoned.” Suarez-Valenzuela v. Holder, 714 F.3d 241, 249 (4th

Cir. 2013) (quoting A Helping Hand, LLC v. Balt. Cty., 515 F.3d 356, 369 (4th Cir.

2008)) (internal quotations omitted). However, we have also explained that we may

“overlook” this rule “if [we] determine that a ‘miscarriage of justice’ would otherwise

result.” Id. (quoting A Helping Hand, 515 F.3d at 369) (internal quotations omitted). In

determining what constitutes a “miscarriage of justice,” we typically ask a petitioner to

explain his or her failure to raise the argument earlier and why a miscarriage of justice

would result absent our consideration of the argument. Id. However, even where not

explained by the appellant, “if the error is ‘plain’ and if our refusal to consider such

would result in the denial of fundamental justice,” we may still consider the argument,

even sua sponte. Stewart v. Hall, 770 F.2d 1267, 1271 (4th Cir. 1985) (citations omitted).

      Gomez did brief the social group claim before the BIA, see A.R. 18–19,

alleviating concerns that the error was not preserved for appellate review; however, she

did not raise the issue in her opening brief to this court.     Thus, under the normal

application of our rules, the issue would be waived. See Suarez-Valenzuela, 714 F.3d at

249. Although Gomez does not explain why she failed to raise the argument earlier,

                                           15
under these facts, her arguments for why this would constitute a miscarriage of justice are

inextricably tied up in the merits of the argument for why the IJ and BIA erred in finding

she did not make out a claim for asylum on the basis of social group membership.

       When the matter is considered on the merits, as explained in Section III.C.2 of this

Opinion, infra, the miscarriage of justice is apparent. As we explain below, the decisions

of the BIA and the IJ are contrary to precedent and misapply our prior case law. In light

of our eventual denial of Gomez’s CAT claim in Section III.D, infra, rejecting this

meritorious argument out of hand on procedural grounds would result in our affirming

deportation of Gomez when she has a successful asylum claim.            Not every single

potentially meritorious argument that was procedurally waived need be evaluated by this

Court, but we deem Gomez’s argument the rare exception. 6 We will consider the merits

of the argument and rule on it.


                                            2.

       Turning now to the merits of Gomez’s claim, Gomez submits that she faced

persecution and has a well-founded fear of future persecution in Honduras on the basis of

membership in a particular social group consisting of her immediate family. We agree.

       6
         This is not to suggest that any future panel need undertake a searching view of
the record to find all potential issues on which the BIA could be reversed. We only hold
today that under the specific facts of this case—i.e., where the petitioner has briefed the
issue before us (albeit not in the opening brief), the respondent has had adequate
opportunity to argue the issue, the BIA has ruled on the issue, the BIA has clearly
misapplied precedent, and the issue is the sole determinative factor on whether the
petitioner will be deported—not addressing the merits of the issue would be a miscarriage
of justice.


                                            16
       The IJ made a factual determination that Gomez’s “testimony is credible that she

is a member of a particular social group, that is a member of a particular family.” A.R.

53. The IJ went on to conclude that Gomez was not at risk of persecution due to her

membership in the family because her father and brother were threatened because of their

wealth.   A.R. 54.   This was upheld by the BIA, which relied on Cordova for the

proposition that “threats prompted by greed and a desire to extort money are not on

account of the alien’s membership in a family or any particular social group.” A.R. 5

(citing Cordova, 759 F.3d at 339–40).       However, this misstates and misapplies our

holding from Cordova and our continued development of social group-based asylum

claims.

       In Cordova, the alien’s cousin and uncle were killed by a rival gang. 759 F.3d at

339. The BIA reasoned that because the cousin and uncle were not killed due to their

family status, the alien could not have a fear of persecution based on his own family

status. Id. We rejected this rationale, and held that a familial relationship could provide

the basis for a well-founded fear of persecution when other family members were

targeted for persecution, even if those other members were targeted “not because of their

kinship ties.” Id. We further explained that even though other family members “may not

have been ‘uniquely or specially targeted’ . . . [that] does not undermine [an alien’s] own

fear of persecution.” Id. (internal quotation marks omitted).

       The BIA in Cordova also denied the alien’s request for asylum on the basis that

the alien was twice targeted by the gang for recruitment purposes unrelated to his uncle

and cousin. Id. However, he was targeted an additional two times due to his association

                                            17
with his cousin, a member of a rival gang. Id. We held that being targeted by gangs “for

purposes of recruitment or extortion” and not related to kinship ties would not support a

finding of asylum based on membership in a particular social group consisting of the

alien’s family.   Id. at 339–40.    However, if the targeting was connected to family

relationships, as was the targeting of the alien in Cordova, then it would support a finding

of asylum. Id. at 340.

       Following Cordova, we have continued to clarify how a family tie may provide a

basis for asylum. In Hernandez-Avalos v. Lynch, we reversed the BIA, finding that the

alien’s “relationship to her son is why she, and not another person, was threatened with

death if she did not allow him to join [the gang], and the gang members’ demands

leveraged her maternal authority to control her son’s activities.” 784 F.3d 944, 950 (4th

Cir. 2015). We further clarified that our holding was “not to say that every threat that

references a family member is made on account of family ties . . . . [but] the two threats

that directed [the alien] to turn her son over to the gang were meaningful only because of

her maternal authority over her son’s actions, and there is no evidence that she would

have been selected as the recipient of those threats absent that familial connection.” Id. at

950 n.7.

       Here, Gomez and her mother have testified—either orally, via sworn declaration,

or both—that Gomez was targeted for persecution by members of MS-13 because of her

father and brother. This assertion was corroborated by the affidavits of friends and

neighbors who did note that Gomez continued to be targeted by the gangs due to her

family associations. See A.R. 225, 230, 236.

                                             18
       The BIA and the IJ improperly focused on whether Gomez’s father and brother

were threatened due to a protected reason in order to impute such protection to the whole

family.   This was in error.    The correct analysis focuses on Gomez herself as the

applicant, and asks whether Gomez was targeted because of her membership in the social

group consisting of her immediate family. In other words, whether “she would have been

selected as the recipient of those threats absent that familial connection.” Hernandez-

Avalos, 784 F.3d at 950 n.7. It is of no moment that the IJ made a finding of fact that the

gang’s motivation with respect to her father and brother was actually because of extortion

and not religious activity, as we explained in both Cordova and Hernandez-Avalos.

      The government similarly misses the mark, arguing that “the gang did not target

anyone in the Gomez family because they belong to that family, but because the family

has wealth that the gang wished to appropriate.” Resp.’s Br. at 29. This misses our

instruction from Cordova that the fact “that other members of [the alien]’s family may

not have been ‘uniquely or specially targeted’ by MS-13 does not undermine [the alien]’s

own fear of persecution.” Cordova, 759 F.3d at 339 (emphases added). Gomez has

established that her fear is based on threats made to her that specifically promised harm

to her if members of the social group consisting of her immediate family, i.e. her father

and brother, did not pay the extortion money.

       The record is clear that Gomez’s “relationship to her [father and brother] is why

she, and not another person, was threatened with death if she [refused to acquiesce to the

gang’s demands].” See Hernandez-Avalos, 784 F.3d at 950. The IJ’s conclusion to the

contrary and the BIA’s affirmance were in error as a misinterpretation and misapplication

                                            19
of our case law. Gomez has made out a claim of a well-founded fear of persecution on

account of her membership in a particular social group, as being a member of her family

was at least one central reason for being targeted for persecution. Accordingly, we will

grant the petition for review, reverse the BIA, and remand for further proceedings.


                                             D.

       The IJ and the BIA both based their determination on Gomez’s application for

withholding of removal solely on the denial of her asylum claim, on the basis that failure

to carry the lighter burden on an asylum claim necessarily results in a failure to carry the

heavier burden on a withholding of removal claim. A.R. 6, 55; accord Marynenka, 592
F.3d at 600 (“An applicant who has failed to establish the less stringent well-founded fear

standard of proof required for asylum relief is necessarily also unable to establish an

entitlement to withholding of removal.” (internal quotations omitted)). Our precedent

dictates that in this situation, where we reverse the BIA on a claim for asylum, we reverse

and remand the decision of the BIA for reconsideration of the withholding of removal

claim in the first instance. Cordova, 759 F.3d at 340 n.7 (citing Li Fang Lin v. Mukasey,

517 F.3d 685, 694 (4th Cir. 2008)).


                                            IV.

       Gomez finally petitions this Court to reverse the determination that she did not

make out a claim for protection under CAT.           To qualify for CAT protections, an

applicant must “establish that it is more likely than not that he or she would be tortured if

removed to the proposed country of removal. The testimony of the applicant, if credible,

                                             20
may be sufficient to sustain the burden of proof without corroboration.”           8 C.F.R.

§ 1208.16(c)(2) (emphasis added).       “Torture” is later defined in the implementing

regulations as requiring “the consent or acquiescence of a public official or other person

acting in an official capacity.” Id. § 1208.18(a)(1). The regulations further explain that

“[a]cquiescence of a public official requires that the public official, prior to the activity

constituting torture, have awareness of such activity and thereafter breach his or her legal

responsibility to intervene to prevent such activity.” Id. § 1208.18(a)(7). “We review a

denial of relief under CAT for substantial evidence.” Mulvani v. Holder, 771 F.3d 190,

200 (4th Cir. 2014) (citing Lizama v. Holder, 629 F.3d 440, 449 (4th Cir. 2011)).

       The IJ held that “there is no showing that the government of Honduras would

cause [Gomez] any harm nor is there any showing that the government of Honduras

could not or would not provide protection to [Gomez] were she to return to Honduras,”

and then denied relief under CAT. A.R. 55. The BIA agreed, finding that Gomez failed

to demonstrate any clear error with this factual finding. A.R. 6.

       Gomez here appears to argue that the IJ improperly considered her credibility in

making the assessment of the facts for purposes of the CAT claim, and also argues that

the record established “the government of Honduras has been unable or unwilling to

protect [Gomez]’s family.” See Pet’r’s Br. at 21–23. With respect to the credibility

argument, this is incorrect in light of 8 C.F.R. § 1208.16(c)(2), which clearly and

explicitly states that the IJ may consider the credibility of the alien’s testimony in

evaluating a CAT claim.



                                             21
       Regarding her substantive record argument, Gomez fails to meet her burden before

this Court to demonstrate a clear error in the IJ’s factual finding that there was a failure of

proof on the issue of “consent or acquiescence of a public official” with respect to feared

persecution were she to return to Honduras. She argues that the failure of the police in

Honduras to arrest a suspect for either her father’s or her brother’s murder is conclusive

evidence that she will not be protected. However, the record does not support her

argument.

       The Department of State’s Honduras 2012 Human Rights Report (the “Report”),

does indicate that “[a]mong the most serious human rights problems were . . . corruption

and institutional weakness of the justice system.”        A.R. 246.     But, the Report also

indicates that Honduras has instituted an organization for police oversight, the Directorate

General for the Investigation and Evaluation of the Police Career (DIECP), that has been

reviewing citizen complaints “with charges including violations of human rights,

corruption, acting against the public good, and participating in organized crime.” A.R.

251. Thus far, 60% of the DIECP’s investigations have resulted in formal criminal

charges or administrative sanctions. Id. Additionally, to deal with official corruption, the

government developed and implemented a four-year anticorruption and transparency plan

based on corruption audits conducted by third parties. A.R. 257–58. The government

has also created the Public Ministry’s Corruption Prosecutor’s Office, but over the ten-

year period before the Report, the office had a 5,000-case backlog. Id. Additionally,

Gomez’s argument that the government and police are clearly corrupt because no charges



                                              22
have been filed in her father’s and brother’s murder is belied by her own inability to

identify a specific person in MS-13 as the killer.

       In light of stronger evidence in Lizama, we held that the alien had “failed to

demonstrate that gangs or other criminal entities . . . have the approval or acquiescence of

the government.” 629 F.3d at 449. Further, as we explained in Mulvani, “our task at this

juncture ‘is not to reweigh the evidence and determine which of the competing views is

more compelling. It is instead to ensure that substantial evidence supports the BIA’s

judgment.’” 771 F.3d at 200 (quoting Gonahasa v. INS, 181 F.3d 538, 542 (4th Cir.

1999)). Finding such substantial evidence here, we deny Gomez’s petition with respect

to the CAT claim.


                                             V.

       For the foregoing reasons, we grant in part Gomez’s petition for review with

respect to her eligibility for asylum and withholding of removal, deny in part with respect

to her claim under CAT, and remand the case to the BIA for further proceedings

consistent with this opinion.

                                                  PETITION FOR REVIEW GRANTED IN
                                                         PART AND DENIED IN PART;
                                                          REMANDED FOR FURTHER
                                                                    PROCEEDINGS




                                             23
SHEDD, Circuit Judge, concurring in part and dissenting in part:

         I concur in the majority’s conclusion that Gomez-Villatoro makes no meritorious

claim based on fear of religious persecution, but I dissent from the majority’s holding

regarding asylum based on membership in a particular social group. In my view, Gomez-

Villatoro has waived her social group asylum claim in relation to the gang’s effort to

extort money from her father and brother by failing to raise the claim in her opening

brief.

         Although the majority excuses the waiver under the miscarriage of justice

standard, I disagree because I do not think this case is the “rare circumstance” where a

miscarriage of justice would result. A Helping Hand, LLC, v. Balt. Cty., 515 F.3d 356,

369 (4th Cir. 2008); see also Suarez-Valenzuela v. Holder, 714 F.3d 241, 249 (4th Cir.

2013). Gomez-Villatoro did not explain why she failed to raise this argument earlier or

why a miscarriage of justice would result if we did not address it. Further, any error

below was not “plain”; Gomez-Villatoro’s own testimony before the IJ indicates that she

did not face a well-founded fear of future persecution. After the death of her father,

Gomez-Villatoro was in Honduras and was not killed despite MS-13’s threats. A.R. 97–

98. Moreover, when the IJ asked Gomez-Villatoro if she would be killed if she returned

to Honduras and did not pay the war tax, Gomez-Villatoro answered “No.” A.R. 98. If

this does not legally foreclose her claim, it certainly means there has been no miscarriage

of justice in this case. These cases often suggest difficult circumstances for those seeking

protection under our law, but here the immigration process worked fairly.



                                            24